Citation Nr: 9915093	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  97-24 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for torn knee and ankle 
ligaments.

2.  Entitlement to an initial evaluation in excess of 10 
percent for multiple stab wounds of the right back.  

3.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of a right pneumothorax.

4.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of an exploratory laparotomy.

5.  Entitlement to an initial compensable evaluation for 
residuals of a transverse fracture of the right fourth 
metacarpal.  

6.  Entitlement to a permanent and total disability rating 
for pension purposes.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  The veteran, who had active duty 
service from June 1972 to August 1976, appealed that 
decision, which has been referred to the Board for appellate 
review.

The issues pertaining to the initial evaluations assigned for 
multiple stab wounds of the right back, residuals of a right 
pneumothorax, residuals of an exploratory laparotomy, and 
residuals of a transverse fracture of the right fourth 
metacarpal, as well as the claim of entitlement to a 
permanent and total disability rating for pension purposes, 
will be discussed in the Remand portion of this decision.

The Board notes that the RO adjudicated the issue of 
entitlement to a permanent and total disability rating for 
pension purposes, which is based on nonservice-connected 
disabilities.  However, the record shows that the veteran has 
alleged that he is currently unemployable due to service-
connected disabilities, which is the basis for a claim of 
entitlement to a total disability rating based on individual 
unemployability by reason of service-connected disabilities.  
Therefore, the Board requests clarification and adjudication 
of this issue.


FINDING OF FACT

There is no medical evidence establishing that the veteran 
currently suffers from torn knee and ankle ligaments.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
torn knee and ankle ligaments is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303(a) (1998).  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  See 38 C.F.R. § 3.303(b) (1998). 

The threshold question that must be answered in this case, 
however, is whether the veteran has presented a well-grounded 
claim for service connection.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  The veteran has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well grounded.  
See 38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 
140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The veteran must satisfy three elements for his claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  Second, there must be evidence of incurrence or 
aggravation of a disease or injury in service, as shown 
through lay or medical evidence.  Lastly, there must be 
evidence of a nexus or relationship between the in-service 
injury or disease and the current disorder, as shown through 
medical evidence.  See Epps v. Gober, 126 F.3d 1464, 1468 
(1997).

Alternatively, the United States Court of Appeals for 
Veterans Claims (Court) has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  The Court held that the chronicity provision applies 
where there is evidence, regardless of its date, which shows 
that a veteran had a chronic condition either in service or 
during an applicable presumption period and that the veteran 
still has such condition.  That evidence must be medical, 
unless it relates to a condition that the Court has indicated 
may be attested to by lay observation.  If the chronicity 
provision does not apply, a claim may still be well grounded 
"if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology."  Id.

In this case, service medical records show that the veteran 
sprained his left ankle in May 1974, and injured his right 
leg in July 1976 while playing baseball.  However, no 
competent medical evidence is contained in the record which 
shows that the veteran currently suffers from any knee or 
ankle disability.  In fact, the only evidence that the 
veteran currently suffers from a knee or ankle disability is 
the veteran's own lay statements.  However, the Court has 
clearly stated that where, as in this case, the determinative 
issue is one of medical causation or a diagnosis, only those 
with specialized medical knowledge, training or experience 
are competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492 494-95 (1991).  Since the record does not show 
that the veteran possesses the medical training and expertise 
necessary to render an opinion as to either the cause or 
diagnosis pertaining to torn ligaments of the knee or ankle, 
his lay statements cannot serve as a sufficient predicate 
upon which to find his claim for service connection to be 
well grounded.  See Heuer v. Brown, 7 Vet. App. 379, 384 
(1995) (citing Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993)). 

Under these circumstances, the Board finds that the veteran 
has not met his initial burden of submitting evidence of a 
well-grounded claim of entitlement to service connection for 
torn knee and ankle ligaments, and that the claim must be 
denied on that basis.  See Epps, 126 F.3d at 1468; Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (holding that in the 
absence of evidence of a currently claimed condition, there 
can be no valid claim). 

The Board has considered the argument advanced by the 
veteran's representative that the VA has failed to properly 
assist the veteran in the development of this claim by not 
affording the veteran an appropriate medical examination.  
However, since the claim for service connection for torn knee 
and ankle ligaments is not well grounded, the VA has no 
further duty to assist the veteran in developing the record 
to support the claim.  See Epps, 126 F.3d at 1469 ("[T]here 
is nothing in the text of § 5107 to suggest that [VA] has a 
duty to assist a claimant until the claimant meets his or her 
burden of establishing a 'well grounded' claim.").

Finally, the Board is unaware of any information in this 
matter that would put the VA on notice that any additional 
relevant evidence may exist which, if obtained, would well 
ground the veteran's claim.  See McKnight v. Gober, 131 F.3d 
1483, 1485 (Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 
69, 77-78 (1995).  The Board also views the above discussion 
as sufficient to inform the veteran of the elements necessary 
to present a well-grounded claim for the benefit sought, and 
the reasons why the current claim has been denied.  Id.


ORDER

In the absence of evidence of a well-grounded claim, service 
connection for torn knee and ankle ligaments is denied.



REMAND
 
The rating decision on appeal granted service connection for 
multiple stab wounds of the right back, residuals of a right 
pneumothorax, residuals of an exploratory laparotomy, and 
residuals of a transverse fracture of the right fourth 
metacarpal.  The veteran appealed each of those decisions 
with respect to the ratings assigned.  A review of the 
record, however, discloses that additional development is 
needed prior to adjudication by the Board.  While the Board 
regrets the delay associated with this remand, this action is 
necessary to ensure that the veteran's claims are fairly 
adjudicated. 

The RO has evaluated the veteran's service-connected 
residuals of multiple scars of the right back as 10 percent 
disabling under Diagnostic Code 7804 for painful, tender 
scars.  This is the maximum rating afforded under this code 
provision.  See 38 C.F.R. § 4.118, Diagnostic Code 7804 
(1998).  However, Diagnostic Code 7805 provides that scars 
also may be rated on limitation of function of the part 
affected.  See 38 C.F.R. § 4.118, Diagnostic Code 7805 
(1998).  The record reveals that the veteran may have 
limitation of function of the back as a result of his stab 
wounds which have not been properly considered by the RO.  

An October 1996 VA examination report evaluated the veteran's 
scars associated with his stab wounds.  However, this report 
contains no information concerning any limitation of function 
of the back as a result of these injuries.  In his July 1996 
claim, the veteran stated that his residuals of multiple stab 
wounds precluded him from climbing, lifting or sitting for 
prolonged periods.  Recent medical evidence also shows that 
the veteran suffers from limitation of function of the back.  
For example, VA outpatient treatment reports dated from 
October 1996 to June 1997 show treatment for chronic back 
pain with muscle spasm.  X-rays of the veteran's back taken 
in June 1997 show probable discogenic disease at L5-S1.  In 
July 1997, the veteran was seen for back pain by Aly M. 
Mohsen, M.D.  Examination of the back by Dr. Mohsen showed 
muscle spasm and mild to moderate limitation of motion of the 
lumbosacral spine.  Nevertheless, none of these reports 
includes a medical opinion as to whether any of these 
limitations are related to the veteran's stab wounds he 
sustained in service.  Such opinion is therefore needed to 
fairly adjudicate the veteran's claim under Diagnostic Code 
7805.  See Abernathy v. Principi, 3 Vet. App. 461, 464 (1992) 
(when an examination report is incomplete, the Board must 
return the report for completion, or order a new examination, 
prior to adjudication of the veteran's claim). 

For these reasons, the Board finds that a medical opinion 
also is needed prior to adjudication of the veteran's claim 
for an initial rating in excess of 10 percent for residuals 
of an exploratory laparotomy, which also has been evaluated 
under Diagnostic Code 7805.  The October 1996 VA examination 
report noted a scar in the midline of the upper abdomen 
extending from the xiphoid process to below the umbilicus, 
which measured 2 cm in width by 23 cm in length and was 
described as long, rough, thick, and red.  In addition to 
this scar, the veteran claimed that his residuals of an 
exploratory laparotomy were also manifested by a hernia, 
indigestion and difficulty eating.  The VA examination 
report, however, did not address whether the veteran's 
abdominal scar produced any further limitation of function as 
described by the veteran.  Thus, the veteran should be 
afforded an additional examination to address this issue.  
See Abernathy, 3 Vet. App. at 464.

With respect to the veteran's claim for an initial evaluation 
in excess of 10 percent for residuals of a right 
pneumothorax, the Board notes that this disability was 
evaluated under Diagnostic Code 6602.  See 38 C.F.R. § 4.97, 
Diagnostic Code 6602.  During the pendency of the veteran's 
appeal, however, the schedular criteria for evaluating 
respiratory system disabilities was amended by 61 Fed. Reg. 
46,720, effective October 7, 1996 (codified at 38 C.F.R. 
§ 4.97 (1997)).  Where the law or regulations governing a 
claim change while the claim is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  See Karnas v. Derwinski, 1 Vet. 
App. 312-313 (1991).  The effective date rule established by 
38 U.S.C.A. § 5110(g), however, prohibits the application of 
any liberalizing rule to a claim prior to the effective date 
of such law or regulation.  Id.; Rhodan v. West, 12 Vet. App. 
55, 57 (1998).  Therefore, the RO should evaluate the 
veteran's residuals of a right pneumothorax under both 
criteria from October 7, 1996, and assign the higher of the 
two evaluations.  Prior to this evaluation, however, the 
veteran should be afforded a pulmonary function study.

Next, the veteran claims that a compensable evaluation is 
warranted for his residuals of a transverse fracture of the 
right fourth metacarpal joint.  The veteran, however, has not 
been afforded a recent VA examination to determine the nature 
and severity of this disability.  Thus, the veteran's 
residuals of a transverse fracture of the right fourth 
metacarpal should be examined by the VA.  The examination 
report should include findings pertaining to painful motion 
and painful use, as well as weakened movement and excess 
fatigability.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 
3.303(a); Talley v. Brown, 6 Vet. App. 72, 74 (1993) (VA has 
a duty to assist the veteran in the development of facts 
pertinent to his claim, which includes conducting a thorough 
and contemporaneous medical examination of the veteran).

Finally, the rating on appeal denied the claim of entitlement 
to a permanent a total disability rating for pension 
purposes.  As examinations of the veteran's service-connected 
disabilities may provide insight into any nonservice-
connected disabilities, the Board defers this issue at the 
present time until all requested examinations are complete.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded 
appropriate VA examination(s) to assess 
the nature and extent of his residuals 
of multiple stab wounds of the right 
back, residuals of an exploratory 
laparotomy, residuals of a right 
pneumothorax, and residuals of a 
transverse fracture of the right fourth 
metacarpal.  Any and all indicated 
evaluations, studies, and tests, to 
include pulmonary function testing, X-
rays, and range of motion testing, 
should be accomplished.  The examiner 
is requested to comment on any 
functional loss of motion due to pain 
for any joint disability identified.  A 
complete rationale should be given for 
all opinions and conclusions expressed.  
The examiner is specifically requested 
to provide an opinion as to whether the 
veteran suffers from any current 
functional impairment of the back as a 
result of the stab wounds he sustained 
in service, and whether the veteran 
currently suffers from any functional 
impairment as a result of the 
exploratory laparotomy performed in 
service.  The examiner should also 
provide an opinion as to whether any of 
the disabilities render the veteran 
incapable of securing or maintaining 
gainful employment.  The examiner is 
requested to review the relevant 
evidence contained in the claims file 
prior to rendering any opinion.  A 
complete rationale should be given for 
all opinions and conclusions expressed.

2.  The RO should review the 
examination report(s) to determine if 
it is in compliance with this REMAND.  
If deficient in any manner, it should 
be returned, along with the claims 
file, for immediate corrective action.

3.  After undertaking any additional 
development deemed appropriate, and 
giving the veteran full opportunity to 
supplement the record, the RO should 
readjudicate the veteran's claims of 
entitlement to an initial evaluation in 
excess of 10 percent for multiple stab 
wounds of the right back, an initial 
evaluation in excess of 10 percent for 
a right pneumothorax, an initial 
evaluation in excess 10 percent for 
residuals of an exploratory laparotomy, 
and an initial compensable evaluation 
for residuals of a transverse fracture 
of the right fourth metacarpal.  In 
rating each disability, the RO should 
consider all applicable laws, 
regulations, and case law, including 38 
C.F.R. § 4.40 and § 4.45 (which pertain 
to consideration of functional loss due 
to pain and weakness), in addition to 
38 C.F.R. § 4.97, Diagnostic Code 6602 
(1998) (the revised criteria for rating 
respiratory conditions).  The RO should 
also adjudicate the veteran's claim of 
entitlement to a permanent and total 
disability rating for pension purposes.

4.  If any benefit sought is not 
granted, the appellant and his 
representative should be furnished a 
supplemental statement of the case, and 
be afforded a reasonable opportunity to 
respond before the record is returned 
to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the appellant until 
he is notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 

